ICJ_056_FisheriesJurisdiction_DEU_ISL_1973-02-02_JUD_01_PO_00_FR.txt. 49

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1973

2 février 1973

AFFAIRE DE LA COMPÉTENCE
EN MATIÈRE DE PÊCHERIES

(RÉPUBLIQUE FÉDÉRALE D'ALLEMAGNE c. ISLANDE)

COMPÉTENCE DE LA COUR

Composition de la Cour — Accès à la Cour d’un Etat non partie au Statut —
Résolution du Conseil de sécurité en date du 15 octobre 1946 — Pertinence de la
date du dépôt de la déclaration d'acceptation de la juridiction — Compétence de
la Cour — Applicabilité d’une clause compromissoire prévoyant la possibilité
de saisir la Cour si un événement déterminé se produit — Défaut de comparution
d’une des parties — Examen d’office par la Cour de la question de sa compétence
— Article 53 du Statut — Clause compromissoire de l'échange de notes —
Article 36, paragraphe 1, du Statut — Détermination de la portée et du but de
laccord — Pertinence des travaux préparatoires — Validité initiale de la clause
— Question de la contrainte — Durée d'application de la clause — La mise en
jeu de la clause était soumise à une condition — Changement de circonstances en
fait et en droit invoqué comme cause d'extinction de l'accord — Conditions
d'application de la théorie du changement fondamental de circonstances —
Effet du changement de circonstances en ce qui concerne la clause compromis-
soire.

ARRET

Présents: Sir Muhammad ZAFRULLA KHAN, Président; M. AMMOUN, Vice-
Président; sir Gerald FITZMAURICE, MM. PADILLA NERVO, FORSTER,
GROS, BENGZON, PETRÉN, LACHS, ONYEAMA, DILLARD, IGNACIO-
PINTO, DE CASTRO, Morozov, JIMENEZ DE ARECHAGA, juges; M.
AQUARONE, Greffier.

4

1973
2 février
Rôle général
n° 56
COMPÉTENCE PÊCHERIES (ARRÊT) 50

En l’affaire de la compétence en matiére de pécheries,
entre

la République fédérale d'Allemagne,
représentée par

M. G. Jaenicke, professeur de droit international à l’Université de Franc-
fort-sur-le-Main,

comme agent et conseil,
assisté par

M. D. von Schenck, jurisconsulte au ministére des Affaires étrangéres,
Me §. Vollmar, ministère des Affaires étrangères,

M. R. Hilger, ministére des Affaires étrangéres,

M. D. Booss, ministère de l’alimentation, de l’agriculture et des forêts,

comme conseillers,
et

la République d'Islande,

LA COUR,
ainsi composée,
rend l'arrêt suivant:

1. Par lettre du 26 mai 1972 reçue au Greffe de la Cour le 5 juin 1972, le
secrétaire d'Etat aux Affaires étrangères de la République fédérale d’Alle-
magne a transmis au Greffier une requête introduisant une instance contre la
République d’Islande au sujet d’un différend portant sur l’extension de la
compétence isiandaise en matière de pêcheries à laquelle le Gouvernement
islandais se proposait de procéder. Pour établir la compétence de la Cour, la
requête invoque l’article 36, paragraphe 1, du Statut de la Cour, un échange
de notes entre le Gouvernement de la République fédérale et le Gouverne-
ment islandais en date du 19 juillet 1961 et une déclaration que la République
fédérale d'Allemagne a faite le 29 octobre 1971 conformément à la résolution
du Conseil de sécurité du 15 octobre 1946, et qui a été déposée au Greffe le
22 novembre 1971.

2. Conformément à l’article 40, paragraphe 2, du Statut, la requête a été
immédiatement communiquée au Gouvernement islandais. Conformément
au paragraphe 3 du même article, les autres Etats admis à ester devant la Cour
ont été informés de la requête.

3. Par lettre du 27 juin 1972 reçue au Greffe le 4 juillet 1972, le ministre des
Affaires étrangères d’Islande a fait notamment savoir à la Cour que le Gou-
vernement islandais n’était pas disposé à lui attribuer compétence et ne dési-
gnerait pas d’agent.

4. Le 21 juillet 1972, l’agent de la République fédérale d’Allemagne a dé-
posé au Greffe une demande en indication de mesures conservatoires en vertu
de l’article 41 du Statut et de l’article 61 du Règlement de la Cour adopté le
6 mai 1946. Par ordonnance du 17 août 1972, la Cour a indiqué certaines
mesures conservatoires en l’affaire.

5. Par ordonnance du 18 août 1972, la Cour, considérant qu’il était néces-

5
COMPÉTENCE PÊCHERIES (ARRÊT) 51

saire de régler en premier lieu la question de sa compétence en l’affaire, a
décidé que les premières pièces écrites porteraient sur la question de la com-
pétence de la Cour pour connaître du différend et a fixé la date d'expiration
des délais pour le dépôt du mémoire du Gouvernement de la République
fédérale d'Allemagne et du contre-mémoire du Gouvernement islandais. Le
mémoire du Gouvernement de la République fédérale a été déposé dans le
délai prescrit et il a été communiqué au Gouvernement islandais. Le Gouver-
nement islandais n’a pas déposé de contre-mémoire et, la procédure écrite
étant ainsi terminée, l’affaire s’est trouvée en état le 9 décembre 1972, c’est-a-
dire le lendemain du jour où expirait le délai fixé pour le dépôt du contre-
mémoire du Gouvernement islandais.

6. Les Gouvernements du Royaume-Uni et du Sénégal ont demandé que
les pièces de la procédure écrite en l’affaire soient tenues à leur disposition
conformément à l’article 44, paragraphe 2, du Règlement. Les Parties ayant
indiqué qu’elles ne s’y opposaient pas, il a été décidé de faire droit à ces de-
mandes. En application de l’article 44, paragraphe 3, du Règlement, les pièces
de la procédure écrite ont, avec l’assentiment des Parties, été rendues acces-
sibles au public à dater de l’ouverture de la procédure orale.

7. La République fédérale d’Aïlemagne, invoquant l’article 31, paragraphe
3, du Statut, a notifié à la Cour le nom de la personne qu’elle choisissait pour
siéger comme juge ad hoc en l'affaire. Le Gouvernement islandais n’a pas
soulevé d’objection dans le délai qui lui avait été fixé, conformément à
l’article 3 du Règlement, pour faire connaître son opinion à ce sujet. La Cour,
tenant compte de l'instance introduite par le Royaume-Uni contre l'Islande le
14 avril 1972 dans l’affaire de la Compétence en matière de pêcheries, ainsi que
de la composition de la Cour en la présente affaire où siège un juge ayant la
nationalité du Royaume-Uni, a néanmoins décidé, par huit voix contre cinq,
qu’en la présente phase relative à la compétence de la Cour les deux Parties
faisaient cause commune au sens de l’article 31, paragraphe 5, du Statut, ce
qui justifiait le rejet de la demande de Ja République fédérale d'Allemagne
concernant la désignation d’un juge ad hoc.

8. Les Parties ayant été dûment averties, une audience publique a été
tenue le 8 janvier 1973, durant laquelle la Cour a entendu M. G. Jaenicke
plaider pour le Gouvernement de la République fédérale d’Allemagne sur la
question de la compétence de la Cour. Le Gouvernement islandais n’était
pas représenté à l’audience.

9. Dans la procédure écrite, les conclusions ci-après ont été déposées au
nom du Gouvernement de la République fédérale d’ Allemagne:

dans la requête:

«La République fédérale d'Allemagne demande qu’il plaise à la Cour
dire et juger:

a) que l'élargissement unilatéral par l’Islande de sa zone de compétence
exclusive sur les pêcheries jusqu’à 50 milles marins à partir des lignes
de base actuelles, et cela à dater du 1% septembre 1972 — élargisse-
ment décidé par le Parlement (Althing) et le Gouvernement islandais
et notifié par le ministre des Affaires étrangères d’Islande à la Répu-
blique fédérale d'Allemagne dans un aide-mémoire remis à son
ambassadeur à Reykjavik le 24 février 1972 — serait dépourvu de

6
COMPÉTENCE PÊCHERIES (ARRÊT) 52

fondement en droit international et n’est donc pas opposable à la
République fédérale d’ Allemagne et à ses navires de pêche;

5) que si l'Islande, en tant qu’Etat riverain essentiellement tributaire des
pêcheries côtières, établit que des mesures spéciales de conservation
des pêcheries sont nécessaires dans les eaux adjacentes à ses côtes
mais au-delà de la zone exclusive de pêche prévue dans l’échange de
notes de 1961, de telles mesures de conservation, pour autant qu’elles
portent atteinte aux pêcheries de la République fédérale d'Allemagne,
ne peuvent être prises, en droit international, au moyen d’un élar-
gissement décidé unilatéralement par l’Islande de sa compétence en
matière de pêcheries et doivent l’être au moyen d’un accord conclu
sur le plan bilatéral ou dans un cadre multilatéral entre la République
fédérale d’ Allemagne et l’Islande.»

dans le mémoire:

«La République fédérale d'Allemagne prie respectueusement la Cour
de dire et juger:

Que la Cour a pleine compétence pour connaître dela requête soumise
à la Cour par la République fédérale d'Allemagne le 5 juin 1972 et pour
traiter l’affaire au fond.»

A l'audience publique du 8 janvier 1973, Pagent de la République fédérale
d’Allemagne a présenté la conclusion suivante:

«Au nom du Gouvernement de la République fédérale d’ Allemagne,
je prie respectueusement la Cour de dire et juger:

Que la Cour a pleine compétence pour connaître de la requête soumise
par la République fédérale d’Allemagne le 5 juin 1972 et pour traiter
l'affaire au fond.»

10. Aucune pièce écrite n’a été déposée par le Gouvernement islandais, qui
n’était pas non plus représenté à la procédure orale, et aucune conclusion n’a
donc été prise en son nom. Toutefois l'attitude du Gouvernement islandais en
ce qui concerne la question de la compétence de la Cour a été définie dans la
lettre précitée du ministre des Affaires étrangères d'Islande en date du 27 juin
1972. Après avoir appelé l’attention sur certains documents, la lettre déclarait:

«Ces documents concernent l’historique de l’accord consigné dans
l'échange de notes du 19 juillet 1961, la caducité de cet accord et le
changement de circonstances résultant de l’exploitation toujours crois-
sante des ressources de la pêche dans les mers entourant FlIslande.»

La lettre concluait dans les termes suivants:

«L'accord consigné dans l’échange de notes de 1961 ayant pris fin, la
Cour ne pouvait se fonder sur son Statut le 5 juin 1972 pour exercer sa
compétence dans l’affaire visée par la République fédérale d’ Allemagne.

Considérant que les intérêts vitaux du peuple islandais sont en jeu, le
Gouvernement islandais porte respectueusement à la connaissance de la
Cour qu’il n’est pas disposé à lui attribuer compétence dans une affaire
qui concernerait l'étendue des pêcheries islandaises, en particulier dans

7
COMPÉTENCE PÊCHERIES (ARRÊT) 53

l'instance que le Gouvernement de la République fédérale d'Allemagne a
voulu introduire le 5 juin 1972.

Etant donné ce qui précède, il ne sera pas désigné d’agent pour repré-
senter le Gouvernement islandais.»

Dans un télégramme adressé à la Cour le 4 décembre 1972, le ministre des
Affaires étrangères d’Islande a déclaré que l’attitude du Gouvernement islan-
dais restait inchangée.

* *

11. Dans un télégramme adressé a la Cour le 28 juillet 1972 par le ministre
des Affaires étrangères d’Islande, il était dit en outre:

«la République fédérale d’Allemagne n’a accepté la compétence de la
Cour que par sa déclaration du 29 octobre 1971, transmise au Greffier
le 22 novembre 1971, après que le Gouvernement islandais eut notifié
dans son aide-mémoire du 31 août 1971 que la disposition qui prévoit le
recours au règlement judiciaire pour certaines matières avait entière-
ment atteint son but et son objet».

Par cette mention, le ministre des Affaires étrangères d’Islande paraît laisser
entendre que le moment auquel a été faite la déclaration de la République
fédérale d’Allemagne du 29 octobre 1971, déposée au Greffe le 22 novembre
1971, n’est peut-être pas sans effet sur la force obligatoire de l’accord
constitué par l’échange de notes du 19 juillet 1961 ou sur le droit dela Répu-
blique fédérale d'Allemagne d’ester devant la Cour. En ce qui concerne le
premier point, il est clair que la force obligatoire de l’accord conclu entre les
deux gouvernements, qui sera examinée dans. le présent arrêt, n’a aucun
rapport avec la date à laquelle la déclaration requise par la résolution du
Conseil de sécurité du 15 octobre 1946 a été déposée au Greffe: l’accord a
pour but d’établir la compétence de la Cour à l’égard d’une catégorie particu-
lière de différends; la déclaration concerne l’accès à la Cour d’Etats qui ne
sont pas parties au Statut. Pour ce qui est du second point, à savoir la question
du droit de la République fédérale d’ester devant la Cour, on doit noter qu’en
application de la résolution du Conseil de sécurité tout Etat qui n’est pas
partie au Statut doit déposer une déclaration, laquelle peut avoir soit un
caractère particulier soit un caractère général, avant d’ester devant la Cour.
Cela a été fait. L’article 36 du Règlement dispose:

«Lorsqu'un Etat qui n’est pas partie au Statut a été admis par le
Conseil de sécurité, conformément à l’article 35 du Statut, à ester devant
la Cour, ledit Etat doit justifier à la satisfaction de la Cour qu'il s’est
conformé aux conditions auxquelles aurait été subordonnée cette ad-
mission: l’acte apportant cette justification doit être déposé au Greffe en
même temps que la notification de la désignation de l’agent.»

La désignation de l’agent de la République fédérale d’ Allemagne a été notifiée
par lettre du 26 mai 1972 reçue au Greffe le 5 juin 1972, la déclaration de la
République fédérale ayant été déposée préalablement le 22 novembre 1971.
COMPÉTENCE PÊCHERIES (ARRÊT) 54

12. La présente affaire porte sur un différend survenu entre le Gou-
vernement de la République fédérale d’Allemagne et le Gouvernement
islandais à propos de la prétention élevée par celui-ci d’étendre jusqu’à
50 milles marins sa zone de compétence exclusive sur les pêcheries autour
de l'Islande. En la phase actuelle, elle concerne la compétence de la Cour
pour trancher le différend. La question étant ainsi limitée, la Cour
s’abstiendra non seulement d’exprimer une opinion sur des points de
fond, mais aussi de se prononcer d’une manière qui pourrait préjuger ou
paraître préjuger toute décision qu’elle pourrait rendre sur le fond.

13. Il est regrettable que le Gouvernement islandais ne se soit pas
présenté pour exposer les objections que lui inspirerait, d’après ce que
l’on sait, la compétence de la Cour. Celle-ci n’en doit pas moins, con-
formément 4 son Statut et 4 sa jurisprudence constante, examiner
d’office la question de sa propre compétence pour connaitre de la requéte
de la République fédérale d’Aliemagne. En outre, dans la présente
affaire, le devoir qu’a la Cour de procéder à cet examen de sa propre
initiative est confirmé par l’article 53 du Statut. Aux termes de cette
disposition, lorsqu’une des parties ne se présente pas ou s’abstient de
faire valoir ses moyens, la Cour doit s’assurer qu’elle a compétence avant
de statuer sur le fond. Il résulte de la non-comparution de l'Islande dans
la présente phase de l'affaire qu’elle ne s’est pas conformée à Particle 62,
paragraphe 2, du Règlement, lequel exige notamment que l'Etat qui
soulève une exception d’incompétence présente «d’exposé de fait et de
droit sur lequel exception est fondée», ses conclusions à ce sujet et les
moyens de preuve qu’il désire éventuellement employer. Néanmoins la
Cour, en examinant sa propre compétence, considérera les objections
qui peuvent, à son avis, être soulevées contre celle-ci.

* * *

14. Pour établir la compétence de la Cour dans l’affaire, le demandeur
se fonde sur l’article 36, paragraphe 1, du Statut qui dispose: «La com-
pétence de la Cour s’étend ... à tous les cas spécialement prévus ... dans les
traités et conventions en vigueur», sur le paragraphe 5 (ci-après dénommé
la clause compromissoire) de l’échange de notes entre le Gouvernement
de la République fédérale d’Allemagne et le Gouvernement islandais en
date du 19 juillet 1961 (ci-après dénommé l'échange de notes de 1961),
qui stipule:

«Le Gouvernement islandais continuera de s’employer à mettre
en œuvre la résolution de l’Althing en date du 5 mai 1959 relative
à l'élargissement de la juridiction sur les pêcheries autour de l’Islande
mais notifiera six mois à l’avance au Gouvernement de la République
fédérale d'Allemagne toute mesure en ce sens; au cas où surgirait
un différend en la matière, la question sera portée, à la demande de
l’une ou l’autre partie, devant la Cour internationale de Justice»;

et sur la déclaration que la République fédérale d’Allemagne a faite le
9
COMPÉTENCE PÊCHERIES (ARRÊT) 55

29 octobre 1971, conformément à la résolution du Conseil de sécurité du
15 octobre 1946, et qui a été déposée au Greffe le 22 novembre 1971. Dans
sa résolution du 5 mai 1959, l’Althing (Parlement islandais) a proclamé
qu'il considérait:

«que lIslande a incontestablement le droit de fixer les limites des
pêcheries à une distance de 12 milles, que le droit de l’Islande sur
toute la zone du plateau continental] doit être reconnu conformément
à la politique consacrée par la loi de 1948 concernant la conservation
scientifique des pêcheries du plateau continental et qu’il n’est pas
question de fixer les limites des pêcheries à une distance de moins de
12 milles des lignes de base tracées autour de l'Islande».

15. Le sens des termes «élargissement de la juridiction sur les pêche-
ries» qui figurent au paragraphe 5 de l’échange de notes de 1961 doit
être recherché dans le contexte de cette résolution de l’Althing et du
libellé complet de l’échange de notes de 1961 où les deux parties con-
tractantes, après s'être référées aux conversations qu'elles avaient eues
peu avant, se sont déclarées disposées à conclure l’arrangement ci-après:
La République fédérale d'Allemagne pour sa part «n’élévera pas d’objec-
tion à l’avenir contre une zone de pêche s’étendant autour de l’Islande
sur une largeur de 12 milles» (paragraphe I des notes échangées) à
partir de certaines lignes de base définies pour la délimitation de ladite
zone (paragraphe 2). Elle a également accepté une période transitoire
prenant fin le 10 mars 1964 pendant laquelle les navires immatriculés
dans la République fédérale pourraient se livrer à la pêche dans les 6 milles
extérieurs de la zone de 12 milles, sauf à certaines époques déterminées
et dans certaines zones définies (paragraphes 3 et 4). Elle a en outre
admis le fait que lé Gouvernement islandais «continuera de s’employer
à mettre en œuvre la résolution de l’Althing en date du 5 mai 1959»
relative à l’élargissement de la juridiction sur les pêcheries. Le Gouverne-
ment islandais, de son côté, a accepté de notifier six mois à ’avance toute
mesure en ce sens et if a admis aussi qu’«au cas où surgirait un différend
en la matière, la question sera portée, à la demande de l’une ou l’autre
partie, devant la Cour internationale de Justice» (paragraphe 5).

16. Dans un aide-mémoire du 31 août 1971, le Gouvernement islandais
a fait savoir au Gouvernement de la République fédérale d'Allemagne
qu'il considérait «maintenant comme essentiel d’étendre sa zone de
compétence exclusive sur les pêcheries autour des côtes de manière à
inclure les espaces maritimes recouvrant le plateau continental» et qu’il
envisageait «que la nouvelle délimitation, dont le tracé exact sera précisé
à une date ultérieure, entre en vigueur le let septembre 1972 au plus
tard». En réponse à cette communication, le Gouvernement de la
République fédérale d'Allemagne a prié le 27 septembre 1971 le Gouver-
nement islandais de noter qu’à son avis «le droit international n’admet
pas qu’un Etat riverain s’arroge unilatéralement un pouvoir souverain
sur des zones de la haute mer». Il a également réservé tous les droits que
lui donne l’échange de notes de 1961, «en particulier celui de porter les

10
COMPÉTENCE PÊCHERIES (ARRÊT) 56

différends devant la Cour internationale de Justice».

17. Il ne fait pas de doute en l’espèce que la République fédérale
d'Allemagne a exécuté les obligations que l’accord consacré par l’échange
de notes de 1961 mettait à sa charge en ce qui concerne la reconnaissance
d’une zone de pêche s’étendant autour de l'Islande sur une largeur de 12
milles et le retrait, échelonné sur moins de trois ans, des navires imma-
triculés dans la République fédérale pratiquant la pêche dans cette zone.
Il n’est pas douteux non plus qu’un différend s’est élevé entre les parties
et qu’il persiste malgré les négociations qui ont eu lieu en 1971 et en 1972.
Ce différend a manifestement trait à l’élargissement par l'Islande de sa
compétence en matière de pêcheries au-delà de la limite de 12 milles dans
les eaux recouvrant son plateau continental, élargissement qui était
envisagé dans la résolution de l’Althing du 5 mai 1959.

18. De même il est hors de doute que l’Islande a donné à la République
fédérale d'Allemagne le préavis qui était prévu en cas de nouvel élargisse-
ment. En conséquence, la République fédérale ayant contesté la validité,
non pas du préavis mais de l’élargissement, la seule question dont la
Cour soit à présent saisie consiste à déterminer si le différend qui en est
résulté est de ceux que la Cour est appelée à trancher en vertu de la
clause compromissoire figurant dans l’échange de notes de 1961. Puisque à
-première vue le différend ainsi soumis à la Cour sur requête de la Répu-
blique fédérale d'Allemagne correspond exactement aux termes de la
clause, il serait normal que la Cour applique le principe qu’elle a réaffirmé
dans son avis consultatif de 1950 sur la Compétence de l’Assemblée
générale pour l'admission d’un Etat aux Nations Unies selon lequel il n’y a
pas lieu de recourir aux travaux préparatoires si le texte d’une convention
est en lui-même suffisamment clair. Toutefois, eu égard aux particularités
de la présente procédure, signalées au paragraphe 13 ci-dessus, et afin de
bien préciser la portée et le but de l’échange de notes de 1961, la Cour se
propose à présent d'examiner brièvement le déroulement des négociations
qui ont abouti à cet échange de notes.

*
* *

19. Il ressort du compte rendu de ces négociations présenté par le
demandeur à la Cour ainsi que de certains documents échangés entre les
deux gouvernements que la République fédérale d’Allemagne a protesté
dés le mois de juin 1958, dans une note verbale du 9 remise au ministre
des Affaires étrangères le 16, contre l’intention annoncée par le Gouver-
nement islandais d’étendre à 12 milles marins les limites de sa zone de
pêche exclusive à dater du ler septembre 1958. Dans une note verbale du
16 juillet 1958 elle a renouvelé sa protestation dans les termes suivants:

«Le Gouvernement fédéral regrette vivement cette procédure
unilatérale et se trouve contraint de dire combien il est déçu que le
Gouvernement islandais ait pris les mesures unilatérales susmen-
tionnées sans avoir accepté la suggestion du Gouvernement fédéral

il
COMPÉTENCE PÊCHERIES (ARRÊT) 57

tendant à ce qu’un accord sur la pêche au large des côtes d’Islande
soit recherché par des négociations amiables avec le Gouvernement
fédéral et les autres nations intéressées.»

La note exprimait l'espoir que le Gouvernement islandais serait disposé à
entamer des négociations multilatérales et indiquait expressément que
ces négociations devraient avoir pour but d’aboutir à un accord qui
tienne compte des «principes du droit international» et des «intérêts
historiques de toutes les nations en cause».

20. Dans une note verbale du 5 août 1959 adressée au ministre des
Affaires étrangères de la République fédérale d'Allemagne, l'ambassade
d'Islande à Bonn a rappelé la proposition faite par ’Islande à la confé-
rence de Genève de 1958 sur le droit de la mer tendant à ce que soit
réglé par l'arbitrage tout désaccord éventuel sur l’extension de droits
exclusifs en matière de pêche. La position de la délégation islandaise à
cette conférence est réaffirmée en ces termes:

«Il convient que l’Etat riverain puisse inclure unilatéralement dans
sa zone de pêche une zone adjacente, sous réserve d’un arbitrage en
cas de désaccord.»

Dans sa réponse du 7 octobre 1959, le Gouvernement de la République
fédérale d'Allemagne s’est élevé contre l’opinion selon laquelle un Etat
riverain pourrait inclure unilatéralement dans sa zone de pêche une zone
adjacente, sous réserve d’un arbitrage en cas de désaccord. Il apparaît
que les négociations directes entre les parties ont été suspendues jusqu’à
la conclusion des longs pourparlers qui étaient alors en cours entre le
Gouvernement du Royaume-Uni et le Gouvernement islandais et qui ont
abouti à l'échange de notes anglo-islandais du 11 mars 1961. Les négo-
ciations entre le Gouvernement de la République fédérale et le Gouverne-
ment islandais ont repris immédiatement après.

21. Le 13 mars 1961 le ministre des Affaires étrangères d’Islande a
transmis à l'ambassade de la République fédérale d'Allemagne copie de
l’échange de notes anglo-islandais et lui a en outre signalé les modifications
apportées à certaines lignes de base. Le Gouvernement de la République
fédérale d'Allemagne a alors proposé au Gouvernement islandais de
reprendre les négociations. Dans un aide-mémoire du 12 avril 1961, il
a noté avec intérêt l’échange de notes anglo-islandais et proposé d’ouvrir
des pourparlers en vue de la conclusion d’un accord entre l'Islande et la
République fédérale. Les négociations qui ont suivi ont porté essentielle-
ment sur diverses questions économiques soulevées par le Gouvernement
islandais ainsi que sur la date à laquelle la période transitoire prendrait
fin, que le Gouvernement islandais souhaitait identique à celle qui était
prévue dans l’échange de notes anglo-islandais, nonobstant le décalage de
temps entre celui-ci et l’échange de notes envisagé avec la République
fédérale d'Allemagne.

22. Il est significatif qu’au cours de ces négociations la délégation
islandaise ait essayé de persuader le Gouvernement de la République

12
COMPÉTENCE PÊCHERIES (ARRÊT) 58

fédérale d'Allemagne de ne pas inclure de disposition prévoyant le
règlement judiciaire. Dans son aide-mémoire du 20 juin 1961, où il
définissait son attitude au début des négociations entamées cette année-là,
le Gouvernement. islandais a tenté d’exclure toute clause de règlement
judiciaire, soutenant qu’elle serait superflue en raison de l’échange de
notes qui avait eu lieu avec le Gouvernement du Royaume-Uni le 11
mars 1961. Après avoir traité des lignes de base et de la durée de la
période d’adaptation, l’aide-mémoire déclarait expressément:

« Compétence de la Cour internationale de Justice. Il n’est que juste
de souligner que la République fédérale ne devrait pas avoir besoin
d’insister sur ce point pour la raison évidente que si l’Islande devait
reporter les limites au-delà de 12 milles le Gouvernement du
Royaume-Uni saisirait certainement la Cour de sa propre initiative. »

Selon le mémoire de la République fédérale, cette tentative a rencontré
de l’opposition: la délégation allemande a insisté pour que soit incluse la
même disposition que dans l’échange de notes anglo-islandais du 11
mats 1961 qui, tenant compte de la possibilité d’une action devant la
Cour et des termes de l’article 102 de la Charte des Nations Unies,
prévoyait que l’échange de notes serait enregistré au Secrétariat de
l'Organisation des Nations Unies. A la date du 6 juillet 1961, Paccord
était réalisé sur le texte des notes à échanger, y compris celui de la clause
compromissoire et de la disposition relative à l’enregistrement, et l’échan-
ge a eu lieu le 19 juillet 1961; le Gouvernement islandais a enregistré
l'accord ainsi conclu au Secrétariat de l'Organisation des Nations Unies
le 27 septembre 1961.

23. Cet historique des négociations renforce la thèse selon laquelle la
Cour est compétente en l’espèce et fait ressortir que l’intention véritable
des parties était de donner au Gouvernement de la République fédérale
d'Allemagne les mêmes assurances que celles qui avaient été fournies au
Royaume-Uni, notamment le droit de contester devant la Cour la validité
de tout nouvel élargissement de la compétence de l'Islande en matière de
pêcheries dans les eaux recouvrant son plateau continental au-delà
de la limite de 12 milles. En conséquence l’exercice par la Cour de sa
compétence pour connaître de la présente requête entrerait dans le cadre
de la clause compromissoire et répondrait exactement à ce qu’étaient les
intentions et l’attente des deux parties lorsqu'elles ont discuté et accepté
cette clause. Il ressort ainsi du libellé de la clause compromissoire, replacé
dans le contexte de l’échange de notes de 1961 et interprété compte tenu
de l’historique des négociations, que la Cour est compétente. On a cepen-
dant soutenu que l’accord était nul dès l’origine ou qu'il a cessé d’être
applicable depuis lors. La Cour va examiner ces thèses.

*
* *

24. La lettre adressée le 27 juin 1972 au Greffier par le ministre des
Affaires étrangères d’Islande contient l’affirmation suivante: « L’échange

13
COMPÉTENCE PÊCHERIES (ARRÊT) 59

de notes de 1961 est intervenu dans des circonstances extrêmement dif-
ficiles ». Dans son mémoire, la République fédérale d'Allemagne a inter-
prété cette affirmation comme mettant en cause la validité initiale de
l’accord dans la mesure où elle semblait «laisser entendre que c’est sous
l'effet de quelque pression, et non de son plein gré, que le Gouvernement
islandais a accepté l’accord de 1961 ». Il n’y a guère de doute que, comme
cela ressort implicitement de la Charte des Nations Unies et comme le
reconnaît l’article 52 de la convention de Vienne sur le droit des traités,
un accord dont la conclusion a été obtenue par la menace ou Pemploi
de la force est nul en droit international contemporain. Il est non moins
clair qu’un tribunal ne peut pas prendre en considération une accusation
aussi grave sur la base d’une allégation générale et vague qu'aucune
preuve ne vient étayer. Le déroulement des négociations qui ont abouti
à l'échange de notes de 1961 montre que ces instruments ont été librement
négociés par les parties intéressées sur la base d’une parfaite égalité et
d’une pleine liberté de décision. I] n’a été signalé à l’attention de la Cour
aucun fait qui laisserait planer le moindre doute sur ce point.

+ ox

25. Dans sa lettre du 27 juin 1972 au Greffier, le ministre des Affaires
étrangères d'Islande a fait valoir que accord de 1961 «n'avait pas un
caractère permanent » et il a ajouté:

«En particulier on ne saurait considérer comme permanent un
engagement de se soumettre au règlement judiciaire. Rien dans cette
situation ni dans une règle générale du droit international contem-
porain ne justifierait une autre manière de voir. »

Cette observation, dont l’objet est de nier la compétence de Ja Cour:
semble se fonder sur le raisonnement suivant: 1) la clause compromis-
soire ne contenant aucune disposition relative à son extinction, on
pourrait lui attribuer un caractère permanent; 2) mais une clause com-
promissoire ne saurait avoir un caractère permanent; 3) il doit donc
être possible d’y mettre fin moyennant un préavis adéquat. C’est ce
raisonnement qui paraît être à la base de l’observation figurant dans
l’aide-mémoire du Gouvernement islandais du 31 août 1971 selon laquelle:

«De Vavis du Gouvernement islandais ... la disposition sur le
recours au réglement judiciaire en certaines matiéres envisagé dans le
passage cité [à savoir la clause compromissoire] a entièrement
atteint son but et son objet. »

26. La Cour estime que, bien que la clause compromissoire de l’échan-
ge de notes de 1961 ne contienne aucune disposition expresse concernant
sa durée, l'obligation qu’elle prévoit comporte un facteur temporel in-
trinsèque qui en conditionne l’application. fl serait donc inexact de dire
qu’elle possède un caractère permanent ou qu’elle lie les parties à per-
pétuité. Cela résulte à l'évidence d’un examen de l’objet de cette clause

14
COMPÉTENCE PÊCHERIES (ARRÊT) 60

replacée dans le contexte de l’échange de notes.

27. L’échange de notes de 1961 ne fixait pas de délai précis dans lequel
le Gouvernement islandais pourrait prétendre mettre en œuvre la
résolution de l’Althing. Il s'ensuit qu'aucune limite de temps ne pouvait
être spécifiée pour le droit correspondant de la République fédérale
d'Allemagne de contester toute prétention de l'Islande à un élargissement
de la zone de pêche et d’invoquer la juridiction de la Cour dans le cas
où, aucun accord n'étant conclu, le différend persisterait. Ce droit de la
République fédérale devait durer aussi longtemps que l'Islande pourrait
chercher à mettre en œuvre la résolution de l’Althing. Cela ne dépendait
évidemment que du Gouvernement islandais qui, en 1971, soit dix ans
après l'échange de notes, a revendiqué des droits exclusifs en matière de
pêcheries sur toute la zone du plateau continental entourant son terri-
toire, faisant ainsi automatiquement jouer le droit de la République
fédérale de saisir la Cour.

28. Dans ces conditions, la clause compromissoire formulée dans
l'échange de notes de 1961 pourrait être définie comme un accord pré-
voyant de soumettre à la Cour, sur requête unilatérale de l’une ou l’autre
des parties, un genre particulier de différend envisagé et prévu par celles-
ci. Le droit d’invoquer la compétence de la Cour ne devait donc être mis
en œuvre qu’au moment où surviendraient certains événements futurs et
bien définis et, partant, était soumis à une condition suspensive. Autre-
ment dit, il était subordonné à une condition qui pouvait à tout moment
se réaliser — l’affirmation par l'Islande d’une prétention à un élargisse-
ment de sa zone de pêche — et le droit d’agir devant la Cour ne pouvait
être invoqué que dans cette éventualité.

29. Ces observations suffisent à faire justice d’une objection éventuelle
s'appuyant sur l'opinion de certaines autorités d’après lesquelles les
traités de règlement judiciaire ou les déclarations d’acceptation de la
juridiction obligatoire de la Cour sont au nombre des dispositions
conventionnelles qui, par nature, peuvent être dénoncées unilatéralement
lorsque aucune disposition expresse ne régit leur durée ou leur extinction.
Etant donné que cette thèse n’est pas applicable en l’espèce, la Cour n’a
pas à examiner le principe en question ni à se prononcer à ce sujet. Il
suffit de souligner que cette conception ne vise que les instruments par
lesquels les parties acceptent l’obligation générale de soumettre au
règlement judiciaire tous les différends, ou certaines catégories de diffé-
rends, pouvant survenir entre elles dans un avenir imprévisible. L’échange
de notes de 1961 ne contient pas un accord de cette nature. Il comporte
une clause compromissoire précise établissant la compétence de la Cour
pour connaître d’une catégorie déterminée de différends, prévue et
spécialement envisagée par les parties. En conséquence, lorsque surgit un
différend qui entre précisément dans la catégorie envisagée et qui est
porté devant la Cour, on ne saurait admettre que la clause compromissoire
soit caduque ou qu’il puisse y être mis fin.

* OF

15
COMPÉTENCE PÊCHERIES (ARRÊT) 61

30. Dans la déclaration qu'il a faite le 9 novembre 1971 devant
PAlthing, le premier ministre d'Islande a évoqué non seulement un
prétendu changement de circonstances en ce qui concerne la pêche et
les techniques de pêche (voir ci-après) mais encore des changements
intervenus dans «opinion des juristes sur la compétence en matière de
pêcheries». On ne voit pas l’intérêt de cette observation à l’égard de la
clause compromissoire car tout différend éventuel relatif à de tels
changements relèverait de cette clause et pourrait être considéré comme
une question touchant au fond. On pourrait en revanche tenir cette
observation pour pertinente si l’on acceptait une notion bien connue
dans Je droit de certains Etats, celle d’absence de contrepartie. A ce titre,
elle se rattache à l’affirmation selon laquelle l’accord, ayant atteint son
objet et son but, ne lie plus l'Islande.

31. Il convient de noter, pour commencer, que la clause compromis-
soire a un caractère bilatéral, chacune des parties étant en droit d’invoquer
la compétence de la Cour; il est clair que, dans certaines hypothèses,
VIslande aurait intérêt à agir devant la Cour. L’argument de l'Islande
paraît être néanmoins celui-ci: vu le sens général dans lequel le droit
international a évolué ces dix dernières années en ce qui concerne les
limites des pêcheries, un nombre toujours plus grand d'Etats, y compris
PEtat demandeur, ont reconnu et réclamé le droit à une compétence
exclusive en matière de pêche jusqu’à une distance de 12 milles à partir
des lignes de base de la mer territoriale. On soutient donc, semble-t-il,
que la clause compromissoire est le prix que l'Islande a payé pour que
son cocontractant admette à l’époque la limite de 12 milles en matière de
pécheries. On allégue en conséquence que, la zone de péche de 12 milles
étant généralement reconnue aujourd’hui, on se trouverait dans un cas
où la contrepartie aurait disparu et que ce changement de circonstances
d'ordre juridique libérerait l'Islande de son engagement. C’est ainsi qu’il
est possible d’interpréter la déclaration faite par le premier ministre
devant l’Althing, le 9 novembre 1971, et selon laquelle l'accord n’aurait
probablement pas été conclu si le Gouvernement islandais avait su
comment les choses allaient évoluer.

32. Certes des changements survenus dans le droit peuvent, dans
certaines conditions, justifier que soit invoqué un changement de cir-
constances influant sur la durée d’un traité, mais la thése islandaise
n’est pas pertinente en l’occurrence. Il se peut que le motif ayant amené
l'Islande à conclure l’échange de notes de 1961 tienne à ce qu’elle avait
intérêt à obtenir la reconnaissance immédiate de sa compétence exclusive
en matière de pêcheries jusqu’à une distance de 12 milles dans les eaux
entourant son territoire. Il se peut aussi que cet intérêt ait disparu
depuis lors, puisque son cocontractant affirme à présent que sa propre
compétence s’exerce dans une zone de 12 milles. Mais en l’espèce l’objet
et le but de l'échange de notes de 1961, et par suite les circonstances
qui constituaient une base essentielle du consentement des parties à être
liées par l'accord qu’il contenait, avaient une portée beaucoup plus large.
Il s'agissait non seulement de trancher la prétention du Gouvernement

16
COMPÉTENCE PÊCHERIES (ARRÊT) 62

islandais d’étendre sa compétence en matière de pêcheries à une distance
de 12 milles mais encore de fournir un moyen permettant aux parties
de régler entre elles la question de la validité de toute prétention ultérieure.
Cela résulte non seulement du texte de l’accord mais aussi de l’historique
des négociations, autrement dit de l’ensemble des circonstances que l’on
doit prendre en considération pour déterminer ce qui a amené les deux
parties à conclure l'échange de notes de 1961.

33. Une analyse de l'accord, eu égard à son but et à son objet, montre
qu’il prévoyait deux catégories d’obligations:

a) Les obligations d’un caractère transitoire énoncées aux paragraphes
3 et 4 en vertu desquelles les navires de pêche de l’autre partie con-
tractante étaient autorisés à pêcher pendant une période transitoire
dans certaines régions situées dans les 6 milles extérieurs de la zone
de pêche de 12 milles. Ces dispositions ont évidemment atteint leur
objet et peuvent être considérées comme ayant pris fin le 10 mars
1964.

b) Les autres obligations, énoncées aux paragraphes 1, 2 et 5, qui n’ont
pas un caractère transitoire, étant donné que les parties, contrairement
à ce qui était prévu aux paragraphes 3 et 4, ne leur avaient assigné
aucune limite de temps.

34. Il se peut que l'Islande estime actuellement que certains des
motifs qui l’ont poussée à accepter l'échange de notes de 1961 n’ont
plus autant de force ou qu’ils ont entièrement disparu. Mais ce n’est
pas une raison pour en exclure les dispositions dont le but et l’objet
demeurent inchangés. L’Islande a retiré certains avantages des dispo-
sitions de l’accord qui ont été exécutées, par exemple, la reconnaissance
par la République fédérale d'Allemagne depuis 1961 de sa compétence
exclusive sur une zone de pêche de 12 milles, l’acceptation par la Ré-
publique fédérale d'Allemagne de lignes de base définies par l'Islande
et la renonciation après une période de moins de trois ans à la pêche
traditionnellement pratiquée par des navires immatriculés dans la
République fédérale d'Allemagne. Il est donc évident que l'Islande
doit à son tour remplir les obligations qui lui incombent en contrepartie
et qui consistent à accepter l’examen par la Cour de la validité de ses
nouvelles prétentions concernant l’extension de sa juridiction. Au surplus
dans le cas où un traité est partiellement exécuté et partiellement exécu-
toire et où l’une des parties a déjà benéficié des dispositions exécutées,
il serait particulièrement inadmissible d’autoriser cette partie à mettre
fin à des obligations qu’elle a acceptées en vertu du traité et qui cons-
tituent la contrepartie des dispositions que lPautre a déjà exécutées.

* *
35. Dans sa lettre du 27 juin 1972 au Greffier, le ministre des Affaires

étrangères d’Islande a mentionné «le changement de circonstances
résultant de l’exploitation toujours croissante des ressources de la pêche

17
COMPÉTENCE PÊCHERIES (ARRÊT) 63

dans les mers entourant l'Islande». Il convient aussi de prendre note
des autres déclarations faites à ce sujet dans les documents que l’Islande
a portés à l'attention de la Cour. Ainsi, dans la résolution adoptée par
PAlthing le 15 février 1972, il était dit qu’en raison «du changement des
circonstances, les notes échangées en 1961 sur les limites des pêcheries
ne sont plus applicables».

36. Dans ces déclarations, le Gouvernement islandais se fonde sur
le principe selon lequel un changement de circonstances entrainerait
la caducité d’un traité. Le droit international admet que, si un change-
ment fondamental des circonstances qui ont incité les parties à accepter
un traité transforme radicalement la portée des obligations imposées
par celui-ci, la partie lésée de ce fait peut, à certaines conditions, en
prendre argument pour invoquer la caducité ou la suspension du traité.
Ce principe et les conditions exceptionnelles auxquelles il est soumis
ont été énoncés à l’article 62 de la convention de Vienne sur le droit
des traités qui peut, à bien des égards, être considéré comme une codi-
fication du droit coutumier existant en ce qui concerne la cessation des
relations conventionnelles en raison d’un changement de circonstances.

37. L’une des conditions essentielles requises par cet article est que
le changement de circonstances ait été fondamental. A ce sujet, le
Gouvernement islandais, dans une publication officielle intitulée Fisheries
Jurisdiction in Iceland, jointe à la lettre du ministre des Affaires étrangères
du 27 juin 1972, a fait état, en ce qui concerne les progrès intervenus
dans les techniques de pêche, de l’exploitation croissante des ressources
de la pêche dans les mers entourant l'Islande et du danger d’une exploita-
tion encore plus poussée en raison de l’accroissement de la capacité de
capture des flottilles de pêche. Dans ses déclarations, l'Islande a rappelé
qu'elle était exceptionnellement tributaire de la pêche pour son existence
et son développement économique. Le ministre a indiqué dans sa lettre
du 27 juin 1972:

«Considérant que les intérêts vitaux du peuple islandais sont en
jeu, le Gouvernement islandais porte respectueusement à la con-
naissance de la Cour qu’il n’est pas disposé à lui attribuer compé-
tence dans une affaire qui concernerait l'étendue des pêcheries
islandaises...»

Sur le même sujet, on trouve dans la résolution de l’Althing du 15 février
1972 le paragraphe suivant:

«Les Gouvernements du Royaume-Uni et de la République
fédérale d'Allemagne seront de nouveau informés que, en raison
des intérêts vitaux de la nation et du changement des circonstances,
les notes échangées en 1961 sur les limites des pêcheries ne sont
plus applicables et que leurs dispositions ne sont pas obligatoires
pour l'Islande.»

38. Le fait que l'Islande invoque ses «intérêts vitaux» — alors qu'ils
n'étaient pas l’objet d’une réserve expresse à l’acceptation de l’obligation

18
COMPÉTENCE PÊCHERIES (ARRÊT) 64

juridictionnelle prévue dans l'échange de notes de 1961 — doit être
interprété, eu égard au changement de circonstances allégué, comme
Pindication par l’Islande du motif pour lequel elle considère comme
fondamentaux les changements intervenus à son avis par rapport aux
techniques de pêche antérieures. Cette interprétation correspondrait à
l’idée traditionnelle que les changements de circonstances qui doivent
être considérés comme fondamentaux ou vitaux sont ceux qui mettent en
péril l'existence présente ou l'avenir de l’une des parties.

39. Pour sa part le demandeur a soutenu devant la Cour que de
danger d’une surexploitation des pêcheries ne s’est pas encore concrétisé»
et il a précisé, dans sa plaidoirie, qu’on ne devait pas présumer qu'il
tenait pour exacte l’allégation de l’Islande selon laquelle le progrès
technique du matériel de pêche et les méthodes modernes de pêche
rendaient plus urgente qu'auparavant la nécessité d’adopter des mesures
de conservation afin d’empécher les prises excessives de poisson dans les
eaux entourant l'Islande.

40, Au stade actuel de la procédure, la Cour n’a pas à se prononcer
sur cette question de fait à propos de laquelle une divergence de vues
paraît exister entre les deux gouvernements. Si, comme l'Islande le sou-
tient, des changements fondamentaux sont intervenus en ce qui concerne
les techniques de pêche dans les eaux entourant l'Islande, ces changements
ne pourraient avoir d'intérêt qu'aux fins de la décision relative au fond
du différend et c’est au stade du fond que la Cour pourrait avoir à
examiner cette thèse, comme tous autres arguments que l’Islande pourrait
invoquer à l’appui de la légitimité de l’extension de sa juridiction en
matière de pêcheries au-delà des dispositions de l’échange de notes de
1961. Mais de tels changements ne sauraient modifier en quoi que ce
soit l'obligation d’accepter la compétence de la Cour, seule question
qui se pose en la présente phase de l'instance. II s’ensuit que les dangers
que les transformations des techniques de péche feraient courir aux
intérêts vitaux de l’Islande ne sauraient constituer un changement
fondamental pour ce qui est du maintien en vigueur ou de la caducité
de la clause compromissiore établissant la compétence de la Cour.

41. Il convient de relever à ce propos que l’importance particulière
que présente la pêche côtière pour l’économie islandaise est expressément
reconnue dans l’échange de notes de 1961 et que, dans son ordonnance
du 17 août 1972, la Cour a dit: «il faut également ne pas oublier l’im-
portance particulière que présente la pêche côtière pour l’économie
islandaise, ainsi que la République fédérale l’a reconnu dans la note
adressée le 19 juillet 1961 au ministre des Affaires étrangères d’Islande».
La Cour a ajouté que «de ce point de vue, il faut tenir compte de la
nécessité de la conservation des stocks de poisson dans la région de
l'Islande» (C.I.J. Recueil 1972, p. 34). Ce point est acquis.

42. Il faut également tenir compte de ce que le demandeur a indiqué,
dans ses thèses présentées à la Cour, que si l’Islande, en tant qu’Etat
riverain essentiellement tributaire des pêcheries côtières pour sa sub-
sistance ou son développement économique, fait valoir la nécessité

19
COMPÉTENCE PÊCHERIES (ARRÊT) 65

d’un régime spécial de conservation des pêcheries (notamment un régime
lui conférant des droits prioritaires) dans les eaux adjacentes à ses côtes
mais situées au-delà de la zone exclusive de pêche prévue dans l'échange
de notes de 1961, elle peut légitimement poursuivre cet objectif par voie
de collaboration et d’entente avec les autres pays intéressés et non pas
en s’attribuant unilatéralement des droits exclusifs dans lesdites eaux.
Le fait que l'Islande est exceptionnellement tributaire de ses pêcheries
et le principe de la conservation des stocks de poisson ayant été reconnus,
il reste le point de savoir si l’Isjande a la compétence voulue pour
s’attribuer unilatéralement une juridiction exclusive en matière de péche-
ries au-delà de 12 milles. En la présente phase de l’instance la Cour
n’a à se prononcer que sur sa compétence pour trancher ce point.

43. Au surplus, pour que l’on puisse invoquer un changement de
circonstances en vue de mettre fin à un traité, ce changement doit avoir
entraîné une transformation radicale de la portée des obligations qui
restent à exécuter. H doit avoir rendu plus lourdes ces obligations, de
sorte que leur exécution devienne essentiellement différente de celle à
laquelle on s'était engagé primitivement. En ce qui concerne l’obligation
dont la Cour s’occupe à présent, cette condition n’est nullement remplie;
on ne saurait dire que le changement de circonstances allégué par l’Isiande
ait transformé radicalement ja portée de l'obligation juridictionnelle
qu’impose l’échange de notes de 1961. La clause compromissoire auto-
risait l’une ou l’autre partie à porter devant la Cour tout différend qui
surviendrait entre elles au sujet d’un élargissement de la juridiction de
l'Islande sur ies pêcheries dans les eaux recouvrant le plateau continental
au-delà de la limite de 12 milles. Le différend actuel est exactement du
genre de ceux que la clause compromissoire de l’échange de notes
envisageait. Non seulement lobligation juridictionnelle ne s’est pas
radicalement transformée dans sa portée mais encore elle est restée
précisément ce qu'elle était en 1961.

44, Le demandeur a soutenu dans sa plaidoirie que le fait d’alléguer
un changement de circonstances ne libère pas ipso facto l'Etat qui
l’invoque de son obligation conventionnelle, à moins qu’il n’ait été établi,
soit avec le consentement de l’autre partie, soit par un règlement judiciaire
ou autre entre les parties, que le changement de circonstances est tel qu’il
justifie que les parties soient relevées des obligations conventionnelles
existantes.

45. Il se trouve qu’en l’espèce la disposition procédurale complétant
la théorie du changement de circonstances est prévue dans l’échange
de notes de 1961 qui stipule que les parties porteront devant la Cour
tout différend relatif à l’élargissement par l'Islande de sa juridiction en

20
COMPETENCE PÊCHERIES (ARRÊT) 66

matière de pêcheries. En outre, s’il se posait une question quant à la
compétence de la Cour, en raison d’une prétendue caducité résultant
d’un changement de circonstances, on pourrait la résoudre par applica-
tion du principe judiciaire reconnu qui est consacré à l’article 36, para-
graphe 6, du Statut, lequel dispose: «En cas de contestation sur le point
de savoir si la Cour est compétente, la Cour décide». En l’espèce une
contestation de ce genre existe manifestement, comme le montrent les
communications adressées par |’Islande à la Cour et à la Partie adverse,
même si l’Islande a choisi de ne pas désigner d’agent, de ne pas déposer
de contre-mémoire et de ne pas présenter d’exceptions préliminaires à
la compétence de la Cour; l’article 53 du Statut donne à la Cour le droit
et, dans la présente affaire, lui impose l’obligation de se prononcer sur
le problème de sa compétence. C’est ce qu’elle fait par une décision
ayant l’autorité de la chose jugée.

46. Par ces motifs,
La COUR,
par quatorze voix contre une,

dit qu’elle a compétence pour connaître de la requête déposée par le
Gouvernement de la République fédérale d’Allemagne le 5 juin 1972 et
statuer sur le fond du différend.

Fait en frauçais et en anglais, le texte anglais faisant foi, au palais de
la Paix, à La Haye, le deux février mil neuf cent soixante-treize, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour en dont les
autres seront transmis respectivement au Gouvernement de la République
fédérale d'Allemagne et au Gouvernement de la République d’Islande.

Le Président,
{ Signé) ZAFRULLA KHAN.

Le Greffier,
(Signé) S. AQUARONE.

Sir Muhammad ZAFRULLA KHAN, Président, fait la déclaration
suivante :

Je souscris entièrement à l’arrêt de la Cour. J’estime cependant néces-
saire de lui adjoindre la brève déclaration qui suit.

21
COMPÉTENCE PÊCHERIES (DÉCL. ZAFRULLA KHAN) 67

La seule question dont la Cour soit saisie dans la phase actuelle de
la présente instance est celle de savoir si, vu la clause compromissoire
de l'échange de notes du 19 juillet 1961 entre la République fédérale
d'Allemagne et le Gouvernement islandais et compte tenu de l’article 36,
paragraphe 1, de son Statut, la Cour.est compétente pour se prononcer
sur la validité de l’acte unilatéral par lequel l’Islande a étendu sa juri-
diction exclusive en matière de pêcheries de 12 milles à 50 milles marins
à partir des lignes de base convenues par les parties en 1961. Toutes
les considérations militant pour ou contre la validité de cet acte de
l'Islande sont, au stade actuel, entièrement dépourvues de pertinence.
Invoquer quelque considération de ce genre pour déterminer l’étendue
de la compétence de la Cour, ce ne serait pas seulement préjuger la
question mais bel et bien mettre la charrue devant les bœufs et une telle
façon de faire doit être formellement désapprouvée.

Sir Gerald FITZMAURICE, juge, joint à l’arrêt un exposé de son opinion
individuelle.

M. PADILLA NERVO, juge, joint à l’arrêt un exposé de son opinion
dissidente.

(Paraphé) Z.K.
(Paraphé) S.A.

22
